DETAILED ACTION
Claims 1-11 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
This action is responsive to the following communication: corresponding claims filed on 08-07-2020.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is also noted, that applicant has filed a certified copy on 09-15-2020 as required by 35 U.S.C. 119(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-16-2021 is in compliance with the provisions of 37 CFR 1.97


Claim Interpretation
The extensible recitation of features presented in the preamble of claim 1 has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951 ).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “boot loader”, “firmware volume” recited in claims 8, 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per dependent claims 9-110, these claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.




Action May Be Required By Applicants 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0365755 (hereinafter Liu) in view of U.S. Publication No. 2020/0089889 (hereinafter Kim). 

1, 11 Liu discloses a computer apparatus securely executing an extensible firmware application, comprising: 
a secure boot certificate signature database; (BMC controller 114 that is user for “remote management of IHS”; ¶ [0029])
a boot loader, (BIOS) comprising a first valid digital signature, the first valid digital signature being verifiable by the secure boot certificate signature database; ( ¶ [0052] states that “BIOS 112 uses a public key previously stored within it”  that is used “to decode the digital signature” of FV 400 stored within BMC controller) 
a firmware volume, (FV 400 ) comprising a firmware application module,(firmware files ) the firmware volume having passed a security check and being attached with a secure encryption signature by a secure encryption procedure; and (¶ [0052] states that bios “identifies an FV (e.g., FV 400 within BMC controller 114, as well as a digital signature file (e.g., in a separately stored digital signature file) associated with the identified FV.  At block 503, BIOS 112 creates a hash based on one or more portions of the FV (or the entire FV), using the same algorithm employed in the creation of the digital signature (e.g., SHA-256, etc.)” and “BIOS 112 determines whether the hash matches the decoded digital signature.  If so, the every firmware file within the FV may be considered trusted” ¶ [0053]. Therefore, the Office submits that firmware volume 400 has passed through a security check by being encapsulated 2with digital signatures that is verified by BIOS) 
a buffer memory; (memory 106 which could be types of RAM ¶s [0022]  [0025) 

once the secure encryption signature is successfully verified, executes the firmware application module. (¶ [0052] states that bios “identifies an FV (e.g., FV 400 within BMC controller 114, as well as a digital signature file (e.g., in a separately stored digital signature file) associated with the identified FV.  At block 503, BIOS 112 creates a hash based on one or more portions of the FV (or the entire FV), using the same algorithm employed in the creation of the digital signature (e.g., SHA-256, etc.)” and “BIOS 112 determines whether the hash matches the decoded digital signature.  If so, the every firmware file within the FV may be considered trusted” ¶ [0053]. Therefore, the Office submits that firmware volume 400 has passed through a security check by being encapsulated with digital signatures that is verified by BIOS. Accordingly, properly singing boot code allows the system to have a “secure boot”; ¶s [003]-[0005])

the boot loader loads the firmware application module in the firmware volume to the buffer memory and the boot loader further reads from the buffer memory. 
However, Kim explicitly discloses the following: 

the boot loader loads the firmware application module (boot image) in the firmware volume to the buffer memory and the boot loader further reads from the buffer memory. (¶s [0047]-[0051] state that “The boot loader may include source code corresponding to a command for controlling the memory device 150 to read the boot image stored therein to load the boot image into the buffer memory 144” and  “command provided from the boot loader and performs authentication on the entire boot images by using the authentication key included in the boot memory”. Therefore, to a PHOSITA these teachings suggests that for the boot loader to perform an authentication between the boot images within the buffer memory a read process is invoked)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Liu and Kim because both references are in the same field of endeavor. Kim’s teaching of loading firmware first to a buffer memory would enhance Liu's system by allowing the system to more rapidly execute instructions, thus enhancing the speed of booting a computer system. 

 


As per claim 3, Liu as modified discloses wherein in the step of verifying the secure encryption signature of the firmware volume, the boot loader requests the secure boot certificate signature database to verify the firmware volume, and the firmware volume has been signed by a second valid digital signature. (¶ [0056] of Liu states that “a first signature may be sufficient to authenticate every firmware file in a first FV, and a second signature may be sufficient to authenticate every firmware file in a second FV.  In other cases, header portion 601 may include information as to which specific firmware files within any given FV is authenticated with a selected signature.” ) 

As per claim 5, Liu as modified discloses wherein the firmware volume is merged with the boot loader; (¶ [0010] state that firmware files include “firmware driver, an UEFI 
when the boot loader performs a secure boot certification signing procedure so as to attach the first valid digital signature, (Liu; encapsulating volume with digital signature; Fig. 7) the secure boot certification signing procedure is performed together on the firmware volume; (Liu: “BIOS 112 determines whether the hash matches the decoded digital signature.  If so, the every firmware file within the FV may be considered trusted” ¶ [0053] ) the step of verifying the secure encryption signature of the firmware volume is simultaneously3 completed when the secure boot certificate signature database verifies the first valid digital signature of the boot loader. (¶s [0052]- [0053] and Fig 7 of Liu disclose multiple firmware authentications), (similarly, Kim discloses multiple images are authenticated; Fig 2)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Liu and Kim because both references are in the same field of endeavor. Kim’s teaching of parallel loading firmware for processing would enhance Liu's system by allowing the system to more rapidly execute instructions, thus enhancing the speed of booting a computer system. 



As per claim 7, Liu as modified discloses wherein when the boot loader loads the firmware application module to the buffer memory, the buffer memory is read-only protected. (Kim; read only memory (ROM); ¶ [0028] )
As per claim 9, Liu as modified discloses wherein the secure encryption signature of the firmware volume is a firmware volume private key 4signature formed by performing secure encryption on the firmware volume by a firmware volume private key; the boot loader comprises a firmware volume public key corresponding to the firmware volume private key; when the boot loader verifies the secure encryption signature of the firmware volume, the firmware volume private key signature is verified by the firmware volume public key. ((¶s [0052]- [0053] and Fig 7 of Liu ) (Kim performing authentication from multiple images; Fig’s 1-2) 
As per claim 10, Liu as modified discloses wherein the secure encryption signature of the firmware volume is a second valid digital signature, the second valid digital signature being verifiable by the secure boot certificate signature database; when the boot loader verifies the secure encryption signature of the firmware volume, the boot loader requests the secure boot certificate signature database to verify the second valid digital signature of the firmware volume.  (¶s [0052]- [0053] and Fig 7 of Liu ), ((¶s [0052]- [0053] and Fig 7 of Liu ) (Kim performing authentication from multiple images; Fig’s 1-2 including where “second key authentication” ¶ [006])


Allowable Subject Matte
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2017/0098084 by Kulkarni et al. which discloses the invention directed to a  first firmware volume of a Unified Extensible Firmware Interface (UEFI) compliant information handling system is accessed.  Authentication information is retrieved from the first firmware volume using a UEFI Secure Architecture Protocol.  Based on the authentication information, it is determined if the first firmware volume is a first type of firmware volume.  If the first firmware volume is the first type of firmware volume, the first firmware volume is authenticated using the first authentication information and an 
authentication procedure other than Secure Boot authentication.  If the first firmware volume is a second type of firmware volume, the second type different than the first type, the first firmware volume is authenticated using the first authentication information and the Secure Boot authentication.


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted under claim interpretation section, the preamble of claim 1 is interpreted according to the reasons provided therein.  
        2 Fig. 7 illustrates the encapsulating process for various FV
        3 Kim’s ¶ [0080] states that “The booted first processing blocks 446 may operate under the control of different pieces of first firmware, respectively.  The booted first processing blocks 446 may operate in parallel to boot a plurality of second processing blocks 448. 
        
        4 Liu ¶ [0060]